DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Claim Objections
Claims 1 through 11 are objected to because of the following informalities:
Claim 1 recites “wh 0941-3536PUS2erein” in line 8, the examiner believes the applicant intended “wherein”. 
Appropriate correction is required.
Allowable Subject Matter
 Claims 1 through 11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
  A method for forming an electrical contact structure, comprising:  forming a thin film material layer on a substrate; forming a first barrier layer on the thin film material layer; forming a metal layer on the first barrier layer; patterning the metal layer to form a metal pattern; forming a spacer on a sidewall of the metal pattern and covering a portion of the first barrier layer; etching the first barrier layer, wherein the portion of the first barrier layer located under the spacer is not completely etched; and removing the spacer and exposing the sidewall of the metal pattern to form an.
  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 This application is in condition for allowance except for the following formal matters: 
Claim 1 recites “wh 0941-3536PUS2erein” in line 8
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.G/Examiner, Art Unit 2817         

/BRADLEY SMITH/Primary Examiner, Art Unit 2817